Title: Library Company to John Penn and Reply, [31 May 1735]
From: Library Company of Philadelphia
To: Penn, John


The Directors of the Library Company on October 14, 1734, named Franklin and William Coleman to draft an address to John Penn, recently arrived from England. Coleman prepared it, and submitted it to the Directors on October 21, but consideration was postponed until the spring of 1735, when it was apparently rejected. On April 14 Franklin, Coleman, Thomas Hopkinson, and Joseph Breintnall were appointed to write another, which was read on May 5, “and after a few small alterations ’twas generally approved of.” It was delivered to the Proprietor on May 31.
 

[May 31, 1735]
To the Honourable John Penn, Esq; one of the Proprietors of Pennsylvania.
The humble Address of the Library Company of Philadelphia.
  May it please your Honour,
The Library Company of Philadelphia, as they are Pennsylvanians, finding themselves under the strongest Ties of Gratitude and Affection to your honourable Family, from which so many valuable Privileges are derived to the People of this Province; take this first Opportunity of expressing the Satisfaction they feel, in thus having two of their honourable Proprietors among them.
As nothing can be more glorious than the true Patriot, whose sole View is the Publick Good, so no one ever merited that Title more justly than the great and honourable Founder of this Province; That excellent Constitution it enjoys, so perfectly adapted to the true Ends of Government, Security and Freedom, clearly demonstrates the Wisdom and Humanity of that great and good Man your Father, who first modelled and established it; And with Pleasure we observe, that the same Wisdom, and the same benevolent Disposition is the distinguishing Character of his Successors.
As so excellent a Form of Government hath been answerable to the beneficent Views of the Author of it, in making this a flourishing Colony, it is not to be wondered at that some Men, (proceeding upon different Schemes, and of Course falling vastly short in the great Work of Peopling a new Country) should burn with Envy and Ill-will against your honourable House; and labour, tho’ we hope impotently, to injure those whom they have not Minds generous enough to imitate.
Addresses are sometimes look’d upon as Matter of meer Form and Compliment, and perhaps to such who make Use of Power only to serve themselves and promote their own particular Interests, they can consist of little else; but he must be a Stranger to our Charter, and the singular Privileges we enjoy, who suspects of Insincerity the highest Expressions of Gratitude, from the People of Pennsylvania to their Proprietors.
What now seems most necessary to increase the Happiness of a Country, possessed of so many Advantages, is the promoting of Knowledge and Virtue, that the Inhabitants may know how to esteem those Advantages as they ought, and appear not unworthy of them. To which End, the Erecting a Publick Library in this City, we hope may in some Measure contribute.
That Virtue, Learning and true Religion, may increase and flourish, under the Encouragement and Protection of your honourable House, is our earnest Wish and hearty Endeavour.
Signed by Order of the Library Company,
Joseph Breintnall, Secr.


The Proprietor’s Answer
Gentlemen,
I am obliged to You for the Regard You express for my Self and Family in this Address. I agree with You that the encouraging of Virtue and useful Knowledge will be of very great Service to this Province; and I shall always be ready with Pleasure to promote so good and necessary an Undertaking, as the erecting a Publick Library in this City.

